Title: [James Madison]: Richmond mail, April 1827
From: 
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Richmond mail
                        Arrives Mondays Wednesdays & Frydays at 7 in morning
                        Departs Tuesdays, Thursdays & Saturdays at 2 in afternoon sometimes goes sunday mornings at 9 Oclock in
                            morning
                        Frederecksburg mail Arrives & Departs same time
                        Staunton mail arrives when others departs & goes when others arrive
                        
                            
                                
                            
                        
                    